                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

ALI ALHAKEMI,                                 )
                                              )
                       Petitioner,            )                    8:18CV467
                                              )
                v.                            )
                                              )
SCOTT R. FRAKES, Director,                    )        MEMORANDUM AND ORDER
Nebraska Correctional Services, and           )
MICHELL CAPPS, Warden, Nebraska               )
State Penitentiary,                           )
                                              )
                       Respondents.           )
                                              )

          After careful consideration,

          IT IS ORDERED that:

          (1)   The Motion for Leave to Proceed in Forma Pauperis (filing no. 29) is
                granted.

          (2)   The Motion for Certificate of Appealability (filing no. 30) appears to have
                been misfiled in this case as it is explicitly directed to the Court of Appeals.
                Therefore, the Clerk shall forward a copy of the Motion for Certificate of
                Appealability and this Memorandum and Order to the Clerk of the United
                States Court of Appeals for the Eighth Circuit. When that is done, the Clerk
                shall terminate filing no. 30.1

          DATED this 29th day of March, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge

          1
          I have already denied a Certificate of Appealability. (See filing no. 26 at CM/ECF
p. 12.)
